Citation Nr: 1423329	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-22 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for organic brain syndrome.

2.  Entitlement to a rating in excess of 10 percent for residuals of a tonsillectomy with chronic laryngitis.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to October 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently examined by the VA for organic brain syndrome in September 2009.  He apparently failed to report for another examination in 2013, but good cause for such failure has been shown. 

On the September 2009 VA psychiatric examination, the diagnoses were cognitive disorder, not otherwise specified, secondary to meningitis, major depressive disorder, moderate, and alcohol abuse.  A Global Assessment of Functioning score of 40 was assigned.  The examiner commented that the Veteran's mental health problems significantly interfered with his normal daily activities and his employment functioning.  It was noted he had decreased motivation, feelings of worthlessness and uselessness and reduced cognitive efficiency.  It was also reported that he was spending time alone and had resumed the use of alcohol to help him cope with stress.  

VA outpatient treatment records show Global Assessment of Functioning scores of 55 in May 2012, and 65 in June 2013.  At the latter visit, it was reported the Veteran's major depressive disorder was mild and in full remission.  The examiner commented the Veteran was doing very well overall, and that he had been stable and active with family members.  

During the hearing before the undersigned, the Veteran testified he had hoarseness with thickening of the vocal cords.  If confirmed, such manifestations would warrant a 30 percent rating..  

The claim for a TDIU rating is inextricably  is intertwined with the increased rating issues being remanded, and consideration of that issue must be deferred pending resolution of the increased rating claims. 

The case is REMANDED for the following:

1.  Arrange for the Veteran to be examined by a psychiatric examination to determine the nature and severity of his organic brain syndrome s.  The record must be reviewed by the examiner in conjunction with the examination.   Any tests or studies deemed necessary for an accurate assessment of the disability should be completed.  The examiner should assign a GAF score.  All related symptoms/pathology and associated impairment of function should be described in detail.  If a symptom/impairment found is determined to be attributable to multiple co-existing diagnoses, the predominant one should be identified.   The examiner should describe how the symptoms of organic brain syndrome affect the appellant's social and industrial capacity.  

The examiner should include rationale for all opinions.  

2.  Also arrange for an otolaryngologic examination of the Veteran to determine the nature and severity of his residuals of a tonsillectomy with chronic laryngitis.  The record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be conducted.  The examiner should specifically note whether or not the Veteran has thickening or nodules of the cord, polyps or submucous infiltration, and should also comment on the effect, if any, the residuals of the tonsillectomy have on the Veteran's employability.  

The examiner must explain the rationale for all opinions

3.  Review the record, arrange for any further development suggested (by the results of that sought above) with respect to the claim for a TDIU rating, and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

